711 N.W.2d 749 (2006)
474 Mich. 1111
Carolyn JEWELL and William Jewell, Plaintiffs-Appellants,
v.
Lorna PINSON, M.D., Lorna G. Pinson, M.D., P.L.L.C., Theresa Bartos Holladay, D.O., Theresa Bartos Holladay, D.O., P.C., and W.A. Foote Memorial Hospital, Inc., Defendants-Appellees.
Docket No. 129690, COA No. 255661.
Supreme Court of Michigan.
April 13, 2006.
On order of the Court, the application for leave to appeal the September 1, 2005 judgment of the Court of Appeals, 2005 WL 2105417, is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CAVANAGH, J., would grant leave to appeal.